Case 2:20-cv-12880-JMV-JAD Document 47-4 Filed 01/10/21 Page 1 of 19 PageID: 683




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY


  DANIEL D’AMBLY,

                 Plaintiff,                            CIVIL ACTION NO.: 2:20-cv-12880-JMV-JAD

         vs.
                                                       (Filed Electronically)
  CHRISTIAN EXOO a/k/a @ANTIFASH
  GORDON; ST. LAWRENCE UNIVERSITY;                     PLAINTIFF’S MOTION FOR LEAVE TO
  TRIBUNE PUBLISHING COMPANY, LLC;                     FILE FIRST AMENDED COMPLAINT TO
  NEW YORK DAILY NEWS; VIJAYA                                  ADD NEW PLAINTIFFS
  GADDE; TWITTER, INC; COHEN, WEISS
  AND SIMON, LLP; UNNAMED
  ASSOCIATES 1 – 100,

                 Defendants.

        Pursuant to Rule 15 and Rule 20 of the Federal Rules of Civil Procedure, Plaintiff Daniel

 D’Ambly (hereinafter “D’Ambly”) respectfully moves the Court for leave to file the attached

 Amended Complaint (“FAC” or “First Amended Complaint”) to add new plaintiffs against

 defendants Christian Exoo a/k/a @AntiFashGordon (“Exoo”), St. Lawrence University (“STL”),

 Vijaya Gadde and Twitter, Inc. (collectively “Twitter”). Hereinafter, Exoo, STL, and Twitter are

 collectively referred to as “Defendants.” The new plaintiffs do not bring any claims against

 defendants Tribune Publishing Company, LLC, New York Daily News, or Cohen, Weiss, and

 Simon, LLP.

        Rule 15 provides that “a party may amend its pleading [with] the court’s leave” and that

 “the court should freely give leave when justice so requires.” Fed. R. Civ. P. 15(a)(2).

 Defendants have not filed responsive pleadings in this action. Allowing D’Ambly to file the

 First Amended Complaint would serve justice and promote judicial efficiency, and there would

 be no substantial or undue prejudice, bad faith, undue delay, or futility.



                                                   1
Case 2:20-cv-12880-JMV-JAD Document 47-4 Filed 01/10/21 Page 2 of 19 PageID: 684




        Through the First Amended Complaint, D’Ambly seeks to add new plaintiffs, who were

 significantly harmed by the same conduct, occurrences, or transactions and will help the Court

 understand the longevity of Exoo’s years’ long direction of a Racketeer Influenced and Corrupt

 Organization (“RICO enterprise” or “enterprise”) as defined by 18 U.S.C. § 1961(4) that is

 engaged in patterns of racketeering activities that violate 18 U.S.C. § 1962(c). Further, the new

 plaintiffs will show that defendants STL and Twitter knowingly violated 18 U.S.C. § 1962(d)

 when they agreed to aid and abet the enterprise’s violations of 18 U.S.C. § 1962(c).

        For all these reasons, and the reasons stated in the attached brief in support, D’Ambly

 respectfully requests that the Court grant leave to file the attached First Amended Complaint.



                                              Respectfully Submitted,



 Dated: January 9, 2021                      _______________________________
                                             Patrick Trainor
                                             Attorney for Plaintiff
                                             848 Paterson Avenue
                                             East Rutherford, New Jersey 07073
                                             P: (201) 777-3327
                                             F: (201) 896-7815
                                             pt@ptesq.com




                                                 2
Case 2:20-cv-12880-JMV-JAD Document 47-4 Filed 01/10/21 Page 3 of 19 PageID: 685




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


  DANIEL D’AMBLY,

                Plaintiff,                          CIVIL ACTION NO.: 2:20-cv-12880-JMV-JAD

         vs.
                                                    Filed Electronically
  CHRISTIAN EXOO a/k/a @ANTIFASH
  GORDON; ST. LAWRENCE UNIVERSITY;
  TRIBUNE PUBLISHING COMPANY, LLC;
  NEW YORK DAILY NEWS; VIJAYA
  GADDE; TWITTER, INC; COHEN, WEISS
  AND SIMON, LLP; UNNAMED
  ASSOCIATES 1 – 100,

                Defendants.

     BRIEF IN SUPPORT OF D’AMBLY’S MOTION FOR LEAVE TO FILE FIRST
               AMENDED COMPLAINT TO ADD NEW PLAINTIFFS

        Pursuant to Rule 15, Plaintiff, Daniel D’Ambly (hereinafter D’Ambly) respectfully

 moves the Court for leave to file the attached Amended Complaint (“FAC” or “First Amended

 Complaint”) to add new Plaintiffs Aaron Wolkind (“Wolkind”), Steven Hartley (“Hartley”),

 Richard Schwetz (“Schwetz”), Jobel Barbosa (“Barbosa”), Matthew Reidinger (“Reidinger”),

 John Hugo (“Hugo”), Sean-Michael David Scott (“Scott), Thomas Louden (“Louden”), Mark

 Anthony Tucci (“Tucci”), Zachary Rehl (“Rehl”), Amanda Rehl (“AmRehl”), and K.R. (“KR”),

 a minor by and through her father Zahcary Rehl and her mother Amanda Rehl (collectively the

 “New Plaintiffs”) against defendants Christian Exoo a/k/a @AntiFashGordon (“Exoo”), St.

 Lawrence University (“STL”), Vijaya Gadde and Twitter, Inc. (collectively “Twitter”).

 Hereinafter, Exoo, STL, and Twitter are collectively referred to as “Defendants.” The new

 plaintiffs do not bring any claims against defendants Tribune Publishing Company, LLC, New

 York Daily News, or Cohen, Weiss, and Simon, LLP.

                                                3
Case 2:20-cv-12880-JMV-JAD Document 47-4 Filed 01/10/21 Page 4 of 19 PageID: 686




         Based on new information and facts discovered since the Complaint was filed on

 September 21, 2020, D’Ambly seeks leave to amend the original Complaint. Pursuant to Rule

 15 and Rule 20, D’ambly seeks leave to amend the complaint to add eleven (11) new plaintiffs

 and to supplement the complaint by adding one (1) new plaintiff. The new plaintiffs all assert

 claims that arose out of the same conduct, occurrences, and series of transactions set out in the

 original complaint.

         The proposed First Amended Complaint would promote judicial efficiency by avoiding

 the necessity of filing several independent actions against defendants by plaintiffs who were

 harmed by the enterprise’s long-running patterns of racketeering activities.

         On January 7, 2020, Plaintiff sought consent from defendants to file the amended

 complaint, but none responded. On January 8, 2020, defendant Cohen, Weiss, and Simon, LLP

 opposed the amendment.

    I.      PROCEDURAL HISTORY

         D’Ambly filed the original Complaint on September 21, 2020, alleging defendant Exoo

 directed an enterprise consisting of a group of persons (“enterprise” or “associates”), who share

 the common purpose of publicly disclosing (“dox” or “doxed”) the true personal identity of

 persons the enterprise labeled as racists, fascists, white supremacists, and Nazis (“target”), in

 order to extort employment terminations, school expulsions, and otherwise harm the target.

         On October 30, 2020, Monica Barrett of the firm of Bond, Schoenk & King, PLLC,

 counsel for defendant St. Lawrence University filed a Motion to Dismiss on behalf of St.

 Lawrence University. D’Ambly filed his opposition to STL’s motion on November 23, 2020.

         On November 20, 2020, Lawrence Lustberg of the firm Gibbons, P.C., Patrick Carome

 and Ari Holtzblatt of the firm of Wilmer Cutler Pickering Hale And Dorr, LLP filed a Motion to



                                                   4
Case 2:20-cv-12880-JMV-JAD Document 47-4 Filed 01/10/21 Page 5 of 19 PageID: 687




 Dismiss on behalf of Twitter returnable on January 4, 2021. On December 30, 2020, D’Ambly’s

 time to file his opposition was extended to January 16, 2021.

          On December 6, 2020, Christopher Marlborough of the firm Marlborough Law Firm,

 P.C., and Victoria Medley of the firm ZMO Law, PLLC, filed a Motion to Dismiss on behalf of

 defendant Exoo. D’Ambly’s opposition is due January 16, 2021.

    II.      LEGAL STANDARD FOR MOTION FOR LEAVE TO AMEND

          Rule 15 states that “a party may amend its pleading with the opposing party’s written

 consent or the court’s leave” and that the “court should freely give leave when justice so

 requires.” Fed. R. Civ. P. 15(a)(2). Leave to amend pleadings is to be freely given in light of the

 “principle that the purpose of pleading is to facilitate a proper decision on the merits.” Foman v.

 Davis, 371 U.S. 178, 182 (1962). However, motion for leave to amend a complaint is addressed

 to the sound discretion of the district court. Cureton v. Nat’l Collegiate Athletic Ass’n., 252 F.3d

 267, 272 (3d Cir. 2001). But, “in the absence of any apparent or declared reason – such as undue

 delay, bad faith, or dilatory motive on the part of the movant…the leave sought should as the

 rules require, be freely given.” Foman, 371 U.S. at 182. Denial [of the motion] must be

 grounded in bad faith or dilatory motives, truly undue or unexplained delay, repeated failure to

 cure deficiency by amendments previously allowed or futility of amendment. Id.

          Under Rule 15(c) a pleading may be amended to add new plaintiffs, when the amendment

 relates back to the claims in the original pleading. Relation back is proper when there is a

 “common core of operative facts in the two pleadings.” T Mobile Ne. LLC, v. City of

 Wilmington, 913 F.3d 311, 328 (3d Cir. 2019). An amendment relates back when the law that

 provides the applicable statute of limitations allows relation back. Fed. R. Civ. P. 15(c)(1)(A); or

 the amendment asserts a claim or defense that arose out of the conduct, transaction, or



                                                  5
Case 2:20-cv-12880-JMV-JAD Document 47-4 Filed 01/10/21 Page 6 of 19 PageID: 688




 occurrence set out – or attempted to be set out – in the original pleading. Fed. R. Civ. P.

 15(c)(1)(B).

         Under Rule 15(d) “on motion and reasonable notice, the court may, on just terms, permit

 a party to serve a supplemental pleading setting out any transaction, occurrence, or event that

 happened after the date of the pleading to be supplemented.” The distinction between an

 amended pleading and a supplemental pleading is often disregarded for purposes of relation back

 under Rule 15(c). T Mobile Ne. LLC, 913 F.3d at 328. Under either Rule 15(a) or 15(d) leave

 should be freely given absent undue delay, bad faith, or dilatory motive on the part of the

 movant. Foman, 371 U.S. at 182.

         Under Rule 20 a person may join in one action as plaintiffs if: (A) they assert any right to

 relief jointly, severally, or in the alternative with respect to or arising out of the same transaction,

 occurrence, or series of transactions or occurrences; and there is (B) any question of law or fact

 common to all plaintiffs will arise in the action. As a threshold matter, joinder is strongly

 encouraged. Hagan v. Rogers, 570 F.3d 146, 152 (3d Cir. 2009). The purpose of Rule 20(a) “is

 to promote trial convenience and expedite the final determination of disputes, thereby preventing

 multiple law suits” and “designed to promote judicial economy…[and] reduce inconvenience,

 delay, and added expense.” Cooper v. Fitzgerald, 266 F.R.D. 86, 88 (E.D. Pa. 2010). The First

 Amended Complaint satisfies Rule 20’s purpose and design. The FAC seeks to add eleven (11)

 new plaintiffs and one (1) supplemented plaintiff whose claims arose out of the same series of

 transaction or occurrences as set forth in the original pleading, and will avoid the necessity, time,

 and expense of multiple actions.

         The amended complaint is not futile, nor is it the product of bad faith or dilatory motives.

 The varying dates of the new plaintiffs’ injuries strengthens D’Ambly’s claims that he was



                                                    6
Case 2:20-cv-12880-JMV-JAD Document 47-4 Filed 01/10/21 Page 7 of 19 PageID: 689




 victimized by an ongoing RICO enterprise, and the addition of new plaintiffs will help the Court

 understand the enterprise’s operational longevity and scope of harms. Although, D’Ambly

 understood the scope of the enterprise’s racketeering activities none of the new plaintiffs were

 known when the original complaint was filed. The new plaintiffs’ claims needed to be verified

 before the First Amended Complaint was filed. Verification of new plaintiffs’ claims was time

 consuming. Almost all associates operate online under pseudonyms, alter-egos, and use multiple

 accounts to mask their identity, which required extensive and time-consuming investigations to

 unmask the associates’ identity and participation in prohibited acts. Defendants should not be

 surprised by the addition of new plaintiffs. The allegations in the original complaint alleged an

 ongoing RICO enterprise, which provided defendants adequate notice as to the existence of

 potential new plaintiffs and defendants will not be unfairly prejudiced by the amendment,

 because none of the affected defendants, Exoo, STL, or Twitter has filed a responsive pleading.

           Allowing D’Ambly to file the First Amended Complaint will give the Court a better

 understanding of the enterprise’s operational duration, reach, and scope of the physical,

 emotional, and economic damages the enterprise has inflicted upon its victims.

    III.      DEFENDANTS AND THEIR COMMON PURPOSE

           Exoo is employed as a building library supervisor at STL, and since at least September

 2017, STL has employed him to teach students and others his method of discovering the

 undisclosed personal information of others. Exoo is an Antifa member, extortionist, and known

 doxer who directs an enterprise engaged in patterns of racketeering activities that violently

 threatens, harasses, and intimidates others to extort employment terminations and school

 expulsions of a targeted person. Exoo’s self-described purpose is to “expose fascists via

 #OSINT, get them fired, de-homed, kicked out of school, etc.” Exoo and associates claim they



                                                   7
Case 2:20-cv-12880-JMV-JAD Document 47-4 Filed 01/10/21 Page 8 of 19 PageID: 690




 use open-source intelligence (“OSINT”) to discover their targets undisclosed identity, but this

 claim is dubious given the depth of non-public information they dox.

         STL is Exoo’s employer and they knowingly allow their employee to direct the

 enterprise’s criminal activities with their technological resources and from his workspace on

 their campus. Additionally, STL employs Exoo to teach his criminal methods to others on their

 campus. Any claim by STL that they are not aware of Exoo’s activities is false. In the face of

 hundreds of complaints regarding Exoo’s activities, STL recklessly aids and abets the enterprise

 willfully ignorant of the foreseeable possibility that allowing their employee to get unsuspecting

 persons “fired, or de-homed” could end horrifically. STL’s bizarre agreement to aid and abet the

 enterprise is a frightening self-inflicted tragedy waiting to happen.

         Exoo was known to Twitter as a doxer, ban evader, who they caught operating a ban

 evasion account, when they ignored their own stated rules and policies to aid and abet the

 enterprise, by allowing Exoo undergo an unprecedented username change under the

 circumstances. A ban evader is a permanently banned Twitter user who opens a Twitter account

 after he was permanently banned. The new account is called a ban evasion account, and Twitter

 publicly states that they immediately remove ban evasion accounts upon discovery. 1 In Twitter’s

 user agreement doxing is prohibited by its Rules and Terms of Service (“TOS”). 2 Twitter’s

 rules also prohibit social coordination, which is defined as “on- or off-Twitter coordination

 among a group of people to amplify or propagate a specific message” such as “an individual




 1
   https://help.twitter.com/en/rules-and-policies/enforcement-options “Permanent suspension: This is our most severe
 enforcement action. Permanently suspending an account will remove it from global view, and the violator will not
 be allowed to create new accounts.” (last accessed Jan. 9, 2021).
 2
   https://help.twitter.com/en/rules-and-policies/personal-information Twitter’s Help Center, Private Information
 Policy, “You may not publish or post other people’s private information without their express authorization and
 permission. We also prohibit threatening to expose private information or incentivizing others to do so.” (last
 accessed Jan. 9, 2021).

                                                          8
Case 2:20-cv-12880-JMV-JAD Document 47-4 Filed 01/10/21 Page 9 of 19 PageID: 691




 using Twitter to incite their followers to say or do a specific thing, such as reply to another

 person with abusive messaging – a practice referred to as “dogpiling.” 3

         However, despite Exoo’s status a recidivist offender caught doxing and social

 coordinating, Twitter agreed, in lieu of an immediate permanent ban, to let him undergo an

 unprecedented username change. Twitter agreed to aid and abet for two reasons, ideology and

 profit. First, Twitter shares the enterprise’s common purpose to eradicate people and groups they

 consider white supremacists. For instance, as of June 2019, Twitter had permanently banned

 “110 violent extremist groups; 90+ percent of those are white supremacists or white nationalist

 groups.” 4 In other words, Twitter has banned American citizens by a ratio of ratio of nine-to-one

 (9-to-1) over the global network of drug cartels, antifa cells, Islamic terrorists, hindu nationalists,

 black nationalists, black separatists, environmental terrorists, narco terrorists, sex traffickers,

 anti-government groups, rogue regimes, etc. Could be an organic ratio, but certainly suggestive

 of more.

         Secondly, Twitter’s profits are beholden to the mDau. The mDau is the “monetizable

 daily active usage or users as people, organizations, or other accounts who logged in or were

 otherwise authenticated and accessed Twitter on any given day through Twitter.com or Twitter

 applications that are able to show ads.” The mDau determines the advertising rates Twitter can

 charge, thus the mDau determines Twitter’s profits. Exoo and associates are enormously

 engaged Twitter users, who greatly contribute to the mDau, therefore, greatly contribute to

 Twitter’s profits.




 3
   https://help.twitter.com/en/rules-and-policies/coordinated-harmful-activity Twitter’s Help Center, Coordinated
 harmful activity policy (last accessed Jan. 9, 2021).
 4
   Twitter’s Kayvon Beykpour and Vijaya Gadde: the Code Conference interview (transcripts) Vox.com (June 27,
 2019) https://www.vox.com/recode/2019/6/27/18760444/twitter-kayvon-beykpour-vijaya-gadde-kara-swisher-peter-
 kafka-code-conference-interview-transcript (last accessed December 23, 2020)

                                                        9
Case 2:20-cv-12880-JMV-JAD Document 47-4 Filed 01/10/21 Page 10 of 19 PageID: 692




     IV.        NEW PLAINTIFFS

                                          ZACHARY REHL

           1.     Exoo doxed Rehl for the first time on or about August 2, 2017, and labeled him a

  fascist and a white supremacist because Rehl organized a “Back the Blue” march to support

  police officers and first responders in Philadelphia. Rehl is a member of the Philadelphia Proud

  Boys.

           2.     Exoo directed enterprise associates to contact Rehl’s former employer New York

  Life Insurance Company to extort Rehl’s termination. As in all cases, enterprise associates

  complied with Exoo’s directions and placed threatening calls, emails, and Tweets to New York

  Life Insurance Company.

           3.     Rehl was terminated from New York Life Insurance Company in September

  2017.

           4.     On or about October 1, 2018, Rehl was doxed a second time, when he organized

  the “We the People” event that occurred in Philadelphia on November 17, 2018. On November

  14, 2018, Exoo followed up his October 1, 2018 dox with directions to his associates to counter

  protest the We the People event. Exoo directed enterprise associates to disrupt the event because

  “fascism is coming and only we can stop it.”

           5.     On November 16, 2018, Exoo decided his community was being attacked,

  because “the city granted rally permits to fascists, and the cops will be there to protect them.”

  Exoo then Tweeted the phrase “Who protects us? We protect us” a battle cry to get his associates

  to attack “We the People” event organizers.




                                                   10
Case 2:20-cv-12880-JMV-JAD Document 47-4 Filed 01/10/21 Page 11 of 19 PageID: 693




         6.      At 12:41 a.m. on November 17, 2018, Rehl’s safety was endangered when he was

  attacked by an Exoo associate who threw a brick through the front window of Rehl’s home and

  spray painted the word “Nazi” on the front of his home.

                                          AMANDA REHL

         7.      On or about August 2, 2017, Exoo doxed AmRehl’s home address when he doxed

  her husband Zachary Rehl.

         8.      On or about October 1, 2018, AmRehl’s home address was doxed a second time

  when Exoo doxed her husband Zachary Rehl, because he organized the “We the People” march

  in Philadelphia that occurred on November 17, 2018. On November 14, 2018, Exoo directed his

  associates to counter protest and disrupt the We the People the event, because “fascism is coming

  and only we can stop it.”

         9.      On November 16, 2018, Exoo decided his community was being attacked,

  because “the city granted rally permits to fascists, and the cops will be there to protect them.”

  Exoo then Tweeted the phrase “Who protects us? We protect us” as a battle cry to get his

  associates to attack “We the People” event organizers.

         10.     At 12:41 a.m. on November 17, 2018, AmRehl’s safety was endangered when she

  was assaulted by an Exoo associate who threw a brick through the front window of AmRehl’s

  home and spray painted the word “Nazi” on the front of her home.

     K.R., a minor, by and through her father ZACHARY REHL and mother AMANDA
                                           REHL

         11.     On or about August 2, 2017, Exoo doxed K.R.’s home address when he doxed her

  father Zachary Rehl.

         12.     On or about October 1, 2018, K.R.’s home address was doxed a second time when

  Exoo doxed K.R.’s father Zachary Rehl, because he organized the “We the People” march in

                                                   11
Case 2:20-cv-12880-JMV-JAD Document 47-4 Filed 01/10/21 Page 12 of 19 PageID: 694




  Philadelphia that occurred on November 17, 2018. On November 14, 2018, Exoo directed his

  associates to counter protest and disrupt the We the People event, because “fascism is coming

  and only we can stop it.”

         13.     On November 16, 2018, Exoo decided his community was being attacked,

  because “the city granted rally permits to fascists, and the cops will be there to protect them.”

  Exoo then Tweeted the phrase “Who protects us? We protect us” as a battle cry to get his

  associates to attack “We the People” event organizers.

         14.     At 12:41 a.m. on November 17, 2018, K.R.’s safety was endangered when she

  was assaulted by an Exoo associate who threw a brick through the front window of her home and

  spray painted the word Nazi on the front of her home.

                                        AARON WOLKIND

         15.     Wolkind was doxed in or about June 2019 and called a fascist, white supremacist,

  and Nazi, which is an idiotic assertion, because Aaron’s a Jew. Wolkind is a member of the

  Philadelphia Proud Boys.

         16.     On July 3, 2019, Exoo re-posted Exoo’s dox and directed his associates to contact

  Wolkind’s employer Aerzen USA (“Aerzen”) to extort his termination. Immediately enterprise

  associates directed hundreds of phone calls and emails to Wolkind’s employer and his co-

  workers. Aerzen’s social media accounts and internet profiles were flooded with messages

  demanding his termination.

         17.     On November 28, 2019, Exoo re-doxed Wolkind with Aerzen’s direct phone

  number and the reminder to associates to “Use *67 to block your number.” The November 28,

  2019, dox dramatically increased the volume of messages posted to Aerzen’s social media and




                                                   12
Case 2:20-cv-12880-JMV-JAD Document 47-4 Filed 01/10/21 Page 13 of 19 PageID: 695




  internet profiles so much so that it created a network security concern and caused Aerzen to

  temporarily shut down their social media and internet profiles.

         18.     The enterprise’s threatening and harassing messages also caused Aerzen’s

  management to close the Coatesville, Pa. building out of fear for employee safety.

         19.     To their credit, Aerzen did not immediately terminate Wolkind, but when

  enterprise associates discovered Wolkind was not terminated, they directed threats at Aerzen’s

  clients demanding they stop doing business Aerzen or face consequences, and harassed and

  intimidated Aerzen’s foreign subsidiaries.

         20.     Wolkind continues to receive threatening and harassing phone calls and the dox

  has prohibited Wolkind from obtaining new employment in his field. Prospective employers

  have cancelled scheduled interviews and pulled job offers when they perform an internet

  background search for Wolkind’s name, because the first listing is Exoo’s dox, which identifies

  him as a fascist, white supremacist, and a Nazi, but as stated above Aaron’s a Jew.

                                        STEVE HARTLEY

         21.     Hartley was doxed on November 29, 2018, and labeled a Nazi, racist, terrorist and

  a threat to women and minorities. The dox included directives to dogpile Hartley’s employer

  with calls, emails, and Tweets to demand his termination. In the dox, Hartley was identified as

  the president of the Philadelphia Proud Boys.

         22.     As is the pattern, enterprise associates complied with Exoo’s directives and in

  December 2018, associates inundated Hartley’s employer and co-workers with hundreds of

  phone calls and emails and flooded their social media and internet profiles with negative posts

  and reviews. Enterprise associates still contact Hartley’s employer and co-workers with

  threatening and harassing phone calls and emails.



                                                  13
Case 2:20-cv-12880-JMV-JAD Document 47-4 Filed 01/10/21 Page 14 of 19 PageID: 696




         23.      Hartley’s home address and personal cell phone were also doxed, and he has

  received hundreds of threatening and harassing phone calls from enterprise associates, including

  direct threats on his life. The threatening and harassing communications continue to this day.

                                      MARK ANTONY TUCCI

         24.      Exoo doxed Tucci on December 10, 2018, and associates directed harassing and

  threatening phone calls, emails, and Twitter messages to his employer. Enterprise associates

  called his employer more than 600 times on that first night, which effectively shut down the

  restaurant. Tucci’s employer realized what was happening and told callers he was terminated.

  Tucci is a member of the Philadelphia Proud Boys.

         25.      In real time you can see the enterprise’s conspiracy play out in their Tweets.

               a. Exoo doxed Tucci with directions to harass, threaten and intimidate his employer.

               b. Enterprise associates who called Tucci’s employer, Tweeted confirmation to

                  Exoo.

               c. When Tucci’s employer stated Tucci was terminated, enterprise associates relayed

                  that information to Exoo.

         26.      Exoo replied “Thanks for calling in the meantime it’s very likely they’re just

  hoping this blows over, so keep calling, folks!”

         27.      The following day Exoo directed his associates to “keep calling folks” and the

  enterprise continued the assault.

                                       RICHARD SCHWETZ

         28.      The enterprise targeted Schwetz after he volunteered to clean up debris and litter

  at a Scott Presler Clean Up America event that occurred in Philadelphia on May 23, 2020.

  Schwetz is a member of the Philadelphia Proud Boys.



                                                     14
Case 2:20-cv-12880-JMV-JAD Document 47-4 Filed 01/10/21 Page 15 of 19 PageID: 697




         29.     As a result of participating in the cleanup event and being photographed with

  other Proud Boys that participated in the cleanup event, Schwetz was doxed in June 2020.

         30.     Enterprise associates directed harassing and threatening phone calls, emails,

  Twitter messages, and social media posts to Schwetz’s co-workers located at the varied locations

  of his then employer Inova Payroll.

         31.     Amidst the initial wave of incoming harassing and threatening phone calls,

  emails, and Twitter messages, an enterprise associate threatened one specific Inova Payroll

  employee by posting a photograph of the employee with her young son.

         32.     The employee had no relationship with Schwetz whatsoever, caused Inova Payroll

  to reasonably fear for its employees’ safety.

         33.     Exoo doxed Schwetz a second time on September 21, 2020, with further

  instructions to enterprise associates to conduct a second round of harassing and threatening

  messages. The threats are still visible on Twitter.

                                     MATTHEW REIDINGER

         34.     Exoo doxed Reidinger on November 27, 2018, and instructed his associates to

  direct threatening, harassing, and intimidating phone calls, Tweets, to his employer to demand

  his termination.

         35.     As is the case with all victims, Exoo directed associates to dogpile Reidinger’s

  employer’s social media sites with negative reviews. In his instructions Exoo admits that they

  recently successfully dogpiled Comcast to extort a termination.

         36.     Reidinger received and continues to receive harassing and threatening messages

  and calls.

                                         JOBEL BARBOSA



                                                   15
Case 2:20-cv-12880-JMV-JAD Document 47-4 Filed 01/10/21 Page 16 of 19 PageID: 698




         37.     Barbosa is a disabled American veteran that was doxed by Exoo on June 22,

  2019, as trans-phobic, because he was photographed at Philadelphia’s gay pride parade. Barbosa

  is a member of the Philadelphia Proud Boys.

         38.     As always, Exoo’s directed enterprise associates to contact Barbosa’s employer to

  demand his termination. Associates immediately followed Exoo’s directions, including one

  enterprise associate who left her name and telephone number.

         39.     Barbosa’s home address and cell phone numbers for him and his wife were posted

  to a webpage phonezapp.noblog.org (no longer available) and Barbosa’s wife received

  threatening calls on her personal cell phone.

         40.     The number of contacts his former employer received is unknown at this point,

  but the volume was substantial, and Barbosa was immediately called into a meeting with a

  company executive and a human resources representative.

         41.     Barbosa was terminated on June 27, 2019.

                                SEAN-MICHAEL DAVID SCOTT

         42.     Exoo doxed Scott on September 16, 2019 and his employer publicly confirmed

  his employment termination on September 17, 2019.

         43.     Exoo associates threatened and intimidated the property manager for Scott’s

  apartment. The property manager was fearful of repercussions and demanded Scott vacate the

  premises.

         44.     On September 17, 2019, Scott’s home was attacked with graffiti and vandalized.

         45.     On April 16, 2020, Scott was attacked at his home for the second time and his

  car’s tires were slashed and windows broken.

                                            JOHN HUGO



                                                  16
Case 2:20-cv-12880-JMV-JAD Document 47-4 Filed 01/10/21 Page 17 of 19 PageID: 699




           46.     Hugo was doxed by Exoo on January 2, 2020, and as with all of his doxes, Exoo

  labeled Hugo a fascist and white supremacist. Exoo’s dox and call to action to his associates was

  re-Tweeted over 100,000 times.

           47.     Enterprise associates immediately followed Exoo’s directives and made hundreds

  of threatening and harassing phone calls and over 1,000 harassing emails to Hugo’s employer

  demanding Hugo’s termination.

           48.     As in all cases, the volume of phone calls prevented Hugo and his co-workers

  from performing their jobs. Hugo was terminated in March 2020.

           49.     Hugo continues to receive threatening and harassing phone calls from enterprise

  associates who threaten Hugo that they will never let him work again and will force him to live

  in a box.

      V.         SUPPLEMENTED PLAINTIFF THOMAS LOUDEN

           50.     The original Complaint in this action was filed on September 21, 2020, and

  Louden was injured in the same series of occurrences or transactions after the Complaint was

  filed.

           51.     Louden is a first responder, 30-year volunteer firefighter and the appointed

  Deputy Emergency Management Coordinator for Hilltown Township, Pa., and was employed as

  the Director of Managed Care at Thomas Jefferson University Hospital in Philadelphia until he

  was doxed and placed on leave. He was formally terminated on December 7, 2020.

           52.     During a global health emergency and pandemic Exoo doxed Louden’s hospital

  employer on November 2, 2020, and as in all cases associates immediately flooded Louden’s

  employer and co-workers with harassing and threatening phone calls, emails, social media posts.




                                                    17
Case 2:20-cv-12880-JMV-JAD Document 47-4 Filed 01/10/21 Page 18 of 19 PageID: 700




  Louden who does not have a Twitter account was unaware of Exoo’s dox until he was called to a

  Zoom meeting with his hospital’s Vice-President and a human resources representative on

  November 2, 2020.

           53.     On November 3, 2020, Louden learned that Exoo posted photos of his home with

  his car parked in his driveway.

           54.     On November 10, 2020, Exoo re-posted Louden’s personal information with

  explicit directions, including photographs of his home and local street signs, the name of the city,

  and even the longitude and latitude coordinates. Louden, obviously remains fearful for his

  family’s safety.

     VI.         CONCLUSION

           For these reasons, D’Ambly respectfully asks that the Court grant leave to file the

  attached First Amended Complaint.

                                                 Respectfully Submitted,




  Dated: January 10, 2021                      _______________________________
                                               Patrick Trainor, Attorney Id. 242682019
                                               Attorney for Plaintiff
                                               848 Paterson Avenue
                                               East Rutherford, New Jersey 07073
                                               P: (201) 777-3327
                                               F: (201) 896-7815
                                               pt@ptesq.com




                                                   18
Case 2:20-cv-12880-JMV-JAD Document 47-4 Filed 01/10/21 Page 19 of 19 PageID: 701




                                 CERTIFICATION OF SERVICE

         I certify that on the date set forth below, the foregoing PLAINTIFF’S MOTION FOR

  LEAVE TO FILE FIRST AMENDED COMPLAINT was filed electronically and that it is

  available for viewing and downloading on the Court’s CM/ECF system by the parties.

         I further certify that on the date set forth below, the same document was served on

  counsels for defendants by First Class Mail.




  Dated: January 10, 2021                        ______________________________
                                                   Patrick Trainor
                                                   Attorney for Plaintiff




                                                   19
